In Widdis, we clearly explained that before ruling on a motion
                for employment of an expert at public expense, the district court must
                make a determination as to whether the defendant is indigent and the
                expert is reasonably necessary for the defendant's defense.        See id. at
                1230, 968 P.2d at 1169. Here, the district court did neither. Instead, it
                summarily denied petitioner's request without conducting the analysis
                required by this court. This was an arbitrary or capricious exercise of
                discretion. See State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.
                          267 P.3d 777, 780 (2011) (defining arbitrary and capricious).
                             Although petitioner has represented to this court that his
                family retained counsel on his behalf, the expert is necessary for his
                defense, and provided this court with his application for Widdis fees
                indicating that his household debts exceed his assets, we conclude that it
                would be premature to direct the district court to order the employment of
                the expert without specific findings.       See Widdis, 114 Nev. at 1228, 968
                P.2d at 1167-68. Therefore, we grant the petition, in part, and direct the
                clerk of this court to issue a writ of mandamus directing the district court
                to vacate its order denying petitioner's motion, hold a hearing, and grant
                the motion if the district court determines that petitioner is indigent and
                the expert testimony is reasonably necessary for petitioner's defense.
                             It is so ORDERED.




                                                                                          J.
                Douglas

SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A
                cc: Hon. Doug Smith, District Judge
                     Dayvid J. Figler
                     Kristina M. Wildeveld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                 3
(0) 1947A